Citation Nr: 0506141	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  03-02 793A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel

INTRODUCTION

The veteran had active service from October 1967 to October 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2002 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  The RO, in pertinent part, denied 
entitlement to service connection for PTSD.

The veteran and his wife presented testimony at a Travel 
Board hearing in January 2005 before the undersigned Veterans 
Law Judge.  A copy of the hearing transcript is attached to 
the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

The Board notes that in the May 2002 rating decision the RO 
denied entitlement to service connection for an anxiety 
disorder, not otherwise specified (NOS).  Although at the VA 
examination in October 2001, an anxiety disorder, NOS, was 
also diagnosed, there was no link to the stressors of the 
veteran's period of active military service, to include his 
tour in Vietnam.  A September 2003 letter from a VA Clinic 
Director, a clinical psychologist, indicates that the veteran 
was in group and individual therapy "in order to deal with 
severe anxiety issues which are related to his military 
service time."  The Board finds this is an implied claim to 
reopen a previously denied claim of entitlement to service 
connection for an anxiety disorder (other than PTSD), and 
that matter is referred to the RO for appropriate 
development.  

REMAND

The veteran testified at his Travel Board hearing in January 
2005 that he had been awarded Social Security Administration 
(SSA) disability benefits on the basis that he is 
unemployable due to PTSD.  Medical reports related to the SSA 
claim and award are not included in the present record, and 
may provide information pertinent to the veteran's claim.  
Therefore, the Board finds additional development is required 
prior to final appellate review.  The United States Court of 
Appeals for Veterans Claims (Court) has interpreted the duty 
to assist to include requesting information and records from 
the SSA which were relied upon in any disability 
determination.  See Hayes v. Brown, 9 Vet. App. 67, 73-74 
(1996); Murincsak v. Derwinski, 2 Vet. App. 363, 370, 372 
(1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  
Consequently, these records must be obtained and associated 
with the claims file prior to final adjudication of the 
veteran's claim.

Also at his personal January 2005 hearing, the veteran 
indicated that he had an additional statement from a VA 
psychologist, stationed at the Coatesville VA Medical Center, 
and would submit it to the Board.  To date, this statement 
has not been received.  It is not clear whether the statement 
was a part of the veteran's treatment record.  If it is, as 
VA records are constructively of record and may contain 
relevant information, such statement must be obtained and 
associated with the claims file.  

VA's duty to assist the veteran includes obtaining medical 
records and to provide a medical examination or obtain a 
medical opinion when necessary to decide the claim.  38 
C.F.R. § 3.159(c)(4) (2004).

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should request treatment records 
for the veteran from the Coatesville, PA, 
VA Medical Center, to include records from 
the Vineland, NJ, Outpatient Clinic, from 
September 2003.  Any records received 
should be attached to the claims file.

2.  After the RO secures any necessary 
identifying information from the veteran 
showing an award of SSA disability 
benefits, a request should be made to the 
SSA for documentation of the award of 
disability benefits and the medical records 
upon which the award was based.  

3.  If the SSA records include 
identification of a stressor which can be 
verified, the RO should contact the veteran 
and request that he provide any additional 
information that he can recall regarding 
the claimed stressor(s) not previously 
identified.  The RO should then attempt to 
verify the occurrence of the claimed 
stressor(s) through official channels.  The 
U.S. Armed Services Center for Unit Records 
Research (CURR) should be provided copies 
of pertinent parts of the appellant's 
personnel records and be requested to 
conduct a search of all of the available 
and appropriate sources, and provide any 
pertinent information, including, as deemed 
appropriate by the CURR, unit histories and 
morning reports for the appellant's unit of 
assignment in Vietnam from April 1968 to 
April 1969, which might corroborate the 
claimed stressor(s).  Any information 
obtained should be associated with the 
claims file.  If the search efforts produce 
negative results, the claims file should be 
so documented.

4.  Thereafter, if, and only if, one or 
more of the alleged stressors is verified, 
the RO should afford the veteran a VA PTSD 
examination for the purpose of ascertaining 
whether PTSD is found to be present and is 
related to service.

a.  Prior to the examination, the RO 
must specify for the examiner the 
stressor or stressors that it has 
determined is/are established by the 
record, and the examiner must be 
instructed that only that/those event(s) 
may be considered for the purpose of 
determining whether the appellant was 
exposed to one or more stressors in 
service.

b.  The examiner should conduct the 
examination with consideration of the 
current diagnostic criteria for PTSD.  
The examination report should include a 
detailed account of all pathology found 
to be present.  Any further indicated 
special studies, including psychological 
studies, should be accomplished.

c.  If a diagnosis of PTSD is 
appropriate, the examiner should 
specify:  (1) whether one or more of any 
stressors found by the RO to be 
established by the evidence of record 
was sufficient to produce PTSD; (2) 
whether the remaining diagnostic 
criteria to support the diagnosis of 
PTSD have been satisfied; and (3) 
whether there is a link between the 
current symptomatology and one or more 
of the in-service stressors found to be 
established by the record by the RO and 
found to be sufficient to produce PTSD 
by the examiner.  Any opinions expressed 
by the examiner must be accompanied by a 
complete rationale.

d.  The claims file, to include this 
remand, a list of the stressors compiled 
by the RO, and any information provided 
by the CURR must be provided to the 
examiner for review in conjunction with 
the examination.  The examiner must 
annotate the examination report to 
indicate whether a review of the claims 
file was accomplished. 

5.  The RO should then readjudicate the 
claim.  If it remains denied, the appellant 
and his representative should be provided 
an appropriate supplemental statement of 
the case and given the opportunity to 
respond. 

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).


